Prosecution against appellant charging him with violation of the Cold Storage Law under § 7648e Burns 1914, being § 8238 Burns 1926. Verdict of guilty, with punishment assessed. Judgment accordingly.
The error assigned on appeal is the action of the court in overruling appellant's motion for a new trial.
It does not appear that the instructions were ever in any way made a part of the record. No bill of exceptions containing the evidence was ever filed, so far as appears by appellant's brief. Nothing is presented.
Affirmed. *Page 107